Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10 February 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hakola. Examiner notes in a broader interpretation Cheng provides for the status message to indicate a status of each of the plurality of panels (para. 72; note: bits “00” and “11” indicate each of the panels is inactive or active). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-17, 19-25 and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2020/0029274).
Regarding claim 1, Cheng discloses a method of wireless communication, comprising: determining, at a user equipment (UE) having a plurality of panels (fig. 1; para. 53), a number of active panels (para. 54); transmitting, from the UE to a base station, a status message indicating at least the number of active panels (para. 55, first and last sentences; para 75, lines 14-20 and last three sentences), wherein the status message indicates a status of each of the plurality of panels (paras. 72; note: “00” and “11” as the status for each of the panels as inactive or active); receiving, from the base station, a downlink control information (DCI) scheduling a communication for at least one panel of the number of active panels (para. 70 and 72-73); and communicating according to the DCI using the at least one panel scheduled by the DCI (fig. 2; paras. 96-97; note: receiving a PDCCH/PDSCH or transmitting a PUCCH/PUSCH based on panel status - paras. 114-115).
Regarding claim 9, Cheng discloses an apparatus (fig. 24; para. 194, especially last sentence) for wireless communication, comprising: a memory storing computer-executable instructions (item 2434); and at least one processor (item 2428) coupled with the memory and configured to execute the instructions to (para. 196-200): determine, at a user equipment (UE) having a plurality of panels (fig. 1; para. 53), a number of active panels (para. 54); transmit, from the UE to a base station, a status message indicating at least the number of active panels (para. 55, first and last sentences; para 75, lines 14-20 and last three sentences), wherein the status message indicates a status of each of the plurality of panels (paras. 72; note: “00” and “11” as the status for each of the panels as inactive or active); receive, from the base station, a downlink control information (DCI) scheduling a communication for at least one panel of the number of active panels (para. 70 and 72-73); and communicate according to the DCI using the at least one 
Regarding claim 16, Chen discloses a method of wireless communication, comprising: receiving, at a base station from a user equipment (UE) having a plurality of panels (fig. 1; para. 53) a status message indicating at least a number of active panels (para. 55, first and last sentences; para 75, lines 14-20 and last three sentences), wherein the status message indicates a status of each of the plurality of panels (paras. 72; note: “00” and “11” as the status for each of the panels as inactive or active); determining at least one panel of the number of active panels to schedule for a communication (para. 107, last sentence; note: determining a scheduling offset); and transmitting, from the base station, a downlink control information (DCI) scheduling the communication for the at least one panel (paras. 70 and 72-73; fig. 2; paras. 96-97; note: communicating a PDCCH/PDSCH/PUCCH/PUSCH based on panel status - paras. 114-115).
Regarding claim 24, Cheng discloses an apparatus (fig. 24; para. 194, especially last sentence) for wireless communication, comprising: a memory storing computer-executable instructions (item 2434); and at least one processor (item 2428) coupled with the memory and configured to execute the instructions to (para. 196-200): receive, at a base station from a user equipment (UE) having a plurality of panels (fig. 1; para. 53) a status message indicating at least a number of active panels (para. 55, first and last sentences; para 75, lines 14-20 and last three sentences), wherein the status message indicates a status of each of the plurality of panels (paras. 72; note: “00” and “11” as the status for each of the panels as inactive or active); determine at least one panel of the number of active panels to schedule for a communication (para. 107, last sentence; note: determining a scheduling offset); and transmit, from the base station, a downlink control information (DCI) scheduling the communication for the at least one panel (paras. 70 and 
Regarding claims 2, 10, 17 and 25, Cheng discloses the method of claims 1 and 16, the apparatus of claim 9 and apparatus of claim 24, wherein the status of each of the plurality of panels is one of: inactive and deep-sleep, inactive and light-sleep, active but not transmitting or active and selected for transmission (para. 68, last sentence; para. 72; note: active and selected for transmission, or inactive and deep-sleep / light sleep - para. 50 and para. 61, especially penultimate sentence; note: time to change inactive antenna panel status to active as light sleep or deep sleep - fig. 5, 1ms - 4ms).
Regarding claims 4, 12, 19 and 27, Cheng teaches and makes obvious the method of claim 1, further comprising receiving an activation command indicating an inactive panel to activate, the apparatus of claim 9, wherein the at least one processor is configured to receive an activation command indicating an inactive panel to activate, the method of claim 16, further comprising transmitting an activation command indicating an inactive panel to activate, and the apparatus of claim 24, wherein the at least one processor is configured to transmit an activation command indicating an inactive panel to activate (para. 72; fig. 2 and para. 94-96; note: increasing the number of activate panels where N2 is greater and N1).
Regarding claims 5, 13, 20 and 28, Cheng teaches and makes obvious the method of claim 1, further comprising receiving a deactivation command indicating an active panel to deactivate, the apparatus of claim 9, wherein the at least one processor is configured to receive a deactivation command indicating an active panel to deactivate, the method of claim 16, further comprising transmitting a deactivation command indicating an active panel to deactivate, and the apparatus of claim 24, wherein the at least one processor is configured to transmit a deactivation 
Regarding claims 6-7, 14, 21-22 and 29, Cheng discloses the method of claim 1, wherein transmitting the status message comprises transmitting uplink control information (UCI) or a media access control (MAC) control element (CE), and the apparatus of claim 9, wherein the at least one processor is configured to transmit the status message as one of an uplink control information (UCI) or a media access control (MAC) control element (CE), the method of claim 16, wherein receiving the status message comprises receiving uplink control information (UCI) or a media access control (MAC) control element (CE) and the apparatus of claim 24, wherein the at least one processor is configured to receive the status message as one of an uplink control information (UCI) or a media access control (MAC) control element (CE) (paras. 73 and 75, note: panel report by UCI or MAC-CE).
Regarding claims 8, 15, 23 and 30, Cheng discloses the method of claim 1, further comprising transmitting an indication of a total number of the plurality of panels, the apparatus of claim 9, wherein the at least one processor is configured to transmit an indication of a total number of the plurality of panels, and the method of claim 16, further comprising receiving an indication of a total number of the plurality of panels, and the apparatus of claim 24, wherein the at least one processor is configured to receive an indication of a total number of the plurality of panels. (fig. 5; maximum number of panels - para. 134).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Hakola et al. (US 20200106168).
Regarding claims 3, 11, 18 and 26, Cheng does not disclose the method of claims 1 and 16 and the apparatus of claims 9 and 24, wherein the status message includes a bitmap, where each bit field of the bitmap corresponds to a status of a respective one of the plurality of panels. However, Hakola discloses this feature (fig. 2, step 225; paras. 32-33 and 35). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the status message includes a bitmap, where each bit field of the bitmap corresponds to a status of a respective one of the plurality of panels in the invention of Cheng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an explicit (or detailed or verbose) indication of the panels as is known in the art (Hakola, fig. 2 and paras. 32-33 and 35; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462